Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 6 disclose: “a gear chamber separated from the water flow path and which is in fluid communication with the water flow path via a window having a filter”. This limitation discloses that the gear chamber is both separated and in 
Claims 2-5 and 7-9 are indefinite for depending on claims 1 or 6.  
Claims 7 and 8 are referencing “the method” of claim 1. This lacks antecedent basis because claim 1 does not disclose a method. For examination purposes, Claims 7 and 8 will depend from claim 6, which discloses a method. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staylor et al (U.S. 5,785,248).
Regarding claim 1, Staylor teaches a sprinkler motor (drive assembly 4) for a water sprinkler (2), comprising: 
a motor housing (30); 
a water inlet (entry port 50) into said motor housing for receiving flowing water from an external water source (water source associated with the sprinkler; col 2, lines 34-43 discloses water being forced into the sprinkler to drive its motor and then to water its surrounding area); 

a water flow path extending through the sprinkler housing from the water inlet to the water outlet for passage of water through the motor housing (as seen in Fig 2, a water flow path is defined from inlet 50 to outlet 8, wherein the water flows through the motor housing 30 from inlet to outlet); 
a gear chamber (defined by volume inside housing 30) which is in fluid communication with the water flow path via a window (defined by the circumference of port 50) having a filter (52) that filters dirt and/or debris (as disclosed in abstract); 
a plurality of gears (gear train 6) located within said gear chamber (as seen in Fig 2); 
wherein water entering the water flow path passes through said filter into the gear chamber such as to lubricate the gears (as disclosed in col 4, line 59-65) while dirt and/or debris is inhibited from entry due to the filter (as disclosed in col 5, lines 41-52).
	Regarding claim 2, Staylor teaches the sprinkler motor for a water sprinkler according to claim 1, wherein said water filter has openings sized to allow water to freely pass there-through while inhibiting direct and debris (as disclosed in col 5, lines 41-52).
	Regarding claim 4, Staylor teaches the sprinkler motor for a water sprinkler according to claim 1, wherein said plurality of gears are self-lubricating gears (the device of Staylor does not use any lubricant for its gears, instead it uses the water that is meant to be irrigated to lubricate the gears as well, see col 4, line 59-65; therefore, since there is no other lubricant involved and the gears are lubricated by the working water, the gears are considered self-lubricating).
	

Regarding claim 6, Staylor teaches a method of lubricating a sprinkler motor for a water sprinkler (as disclosed in col 4, line 59-65), comprising: 
a) providing a sprinkler motor (drive assembly 4) for a water sprinkler (2), comprising: 
a motor housing (30); 
a water inlet (entry port 50) into said motor housing for receiving flowing water from an external water source (water source associated with the sprinkler; col 2, lines 34-43 discloses water being forced into the sprinkler to drive its motor and then to water its surrounding area);
a water outlet (defined inside output shaft 8) from the motor housing for discharging flowing water from the sprinkler motor (as seen in Fig 2); 
a water flow path extending through the sprinkler housing from the water inlet to the water outlet for passage of water through the motor housing (as seen in Fig 2, a water flow path is defined from inlet 50 to outlet 8, wherein the water flows through the motor housing 30 from inlet to outlet); 
a gear chamber (defined by volume inside housing 30) which is in fluid communication with the water flow path via a window (defined by the circumference of port 50) having a filter (52) that filters dirt and/or debris (as disclosed in abstract); 
a plurality of gears (gear train 6) located within said gear chamber (as seen in Fig 2); 
a wherein water entering the water flow path passes through said filter into the gear chamber such as to lubricate the gears (as disclosed in col 4, line 59-65) while dirt and/or debris is inhibited from entry due to the filter (as disclosed in col 5, lines 41-52); and 

Regarding claim 8, Staylor teaches the method of claim 6, further including self-lubricating the gears with lubricants contained within the material of the gears (the method of Staylor does not use any lubricant for its gears, instead it uses the water that is meant to be irrigated to lubricate the gears as well, see col 4, line 59-65; therefore, since there is no other lubricant involved and the gears are lubricated by the working water, the gears are considered self-lubricating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Staylor et al (U.S. 5,785,248) in view of Heitzman (U.S. 5,397,064).
	Regarding claim 3, Staylor teaches the sprinkler motor for a water sprinkler according to claim 1. However, Staylor does not disclose the device wherein said plurality of gears are plastic gears.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Staylor to incorporate the teachings of Heitzman to provide the gears made out of plastic because plastic is abundant, easy to manufacture, and provides mechanical properties that are beneficial to the device of Staylor, such as water corrosion resistance. 
Regarding claim 7, Staylor teaches the method of claim 6. However, Staylor does not teach the method further including providing the plurality of gears as plastic gears.
	Heitzman teaches a water dispensing device, which uses plastic gears in a gear reducing unit 55, which is used to drive rotation be way of water pressure, as disclosed in col 2, lines 52-66. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Staylor to incorporate the teachings of Heitzman to provide the gears made out of plastic because plastic is abundant, easy to manufacture, and provides mechanical properties that are beneficial to the device of Staylor, such as water corrosion resistance. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Staylor et al (U.S. 5,785,248) in view of Clark et al (U.S. 2013/0270361).
claim 5, Staylor teaches the sprinkler motor for a water sprinkler according to claim 1. However, Staylor does not teach the device wherein said water sprinkler is configured to sprinkle water on vegetation in a yard or garden.
Clark teaches an irrigation sprinkler configured to distribute water onto plants (as disclosed in Par 0002).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Staylor to incorporate the teachings of Clark to configure the sprinkler to irrigate vegetation in order to have controlled watering of such vegetation for optimal plant growth. 
Regarding claim 9, Staylor teaches the sprinkler of claim 1. However, Staylor does not teach further including using the sprinkler motor for sprinkling water on vegetation within a yard or garden.
Clark teaches an irrigation sprinkler used to distribute water onto plants (as disclosed in Par 0002).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Staylor to incorporate the teachings of Clark to use the sprinkler to irrigate vegetation in order to have controlled watering of such vegetation for optimal plant growth. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752